          Case 1:21-cv-10005-DJC Document 12 Filed 03/10/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
ROBERT DAVALOS,                            )
                                           )
            Plaintiff,                     )
                                           )
            v.                             )     Civil Action No. 21-10005-DJC
                                           )
HSBC BANK, N.A., et al.,                   )
                                           )
            Defendants.                    )
__________________________________________)

                                MEMORANDUM AND ORDER

CASPER, J.                                                                     March 10, 2021

   For the reasons stated below, this action is dismissed without prejudice.

   I.      Relevant Background

   On January 4, 2021, Ervin Middleton, Jr. (“Middleton”), of Las Vegas, Nevada, initiated this

action on behalf of Robert Davalos (“Davalos”) by filing a complaint against HSBC Bank N.A.,

New Rez, PHH Mortgage Services and Korde and Associates, P.C. D. 1.

   By Order dated January 5, 2021 (“the Order”), Davalos was advised that if he wishes to proceed

with this action in forma pauperis, he must file pleadings with his original signature including a

motion for leave to proceed in forma pauperis signed under the penalty of perjury. D. 9. The

Order explained that because Middleton is not alleged to be an attorney, Davalos must sign the

pleadings, including a motion for leave to proceed in forma pauperis signed under the penalty of

perjury. Id.   The Order stated that failure to comply with these directives likely will result in

dismissal of this action. Id.

   On January 25, 2021, Davalos filed a pleading titled “Error of Coram Nobis” which was

entered on the docket as an “Affidavit of Truth and Facts.” D. 10.         In this filing, Davalos
            Case 1:21-cv-10005-DJC Document 12 Filed 03/10/21 Page 2 of 3




challenges the Order. Id. Among other things, Davalos contends that the Order is void because

“it did not have a seal,” id. at ¶ 10, and that he provided “considerable proof that he is NOT

required to pay a filing fee, AND that no government agency can DEMAND payment in anything

other than gold or silver.” Id. at ¶ 9. Davalos states that he did not file a request to proceed in

forma pauperis and clarifies that he filed an “affidavit” seeking fee waiver and electronic filing.

Id.

      II.    Discussion

      It is a long-established principle that the Court has the authority to dismiss an action sua sponte

for a litigant’s failure to prosecute his action and his failure to follow the court's orders. Fed. R.

Civ. P. 41(b). “The authority of a federal trial court to dismiss a plaintiff's action . . . because of

his failure to prosecute cannot seriously be doubted,” and “is necessary in order to prevent undue

delays in the disposition of pending cases and to avoid congestion in the calendars of the District

Courts.” Link v. Wabash R.R. Co., 370 U.S. 626, 629 30 (1962) (affirming district court’s sua

sponte dismissal of case); see Tower Ventures, Inc. v. City of Westfield, 296 F.3d 43, 46 (1st Cir.

2002) (noting that “[a]lthough dismissal ordinarily should be employed only when a plaintiff's

misconduct is extreme, ... disobedience of court orders, in and of itself, constitutes extreme

misconduct (and, thus, warrants dismissal)”) (internal citation omitted) (citing Cosme Nieves v.

Deshler, 826 F.2d 1, 2 (1st Cir. 1987)).

      Dismissal of this action is appropriate for Davalos’ failure to comply with the Order and his

indication in his recent filing that he will not do so in the future given his position that he is not

required to pay a filing fee, and if so required, payment must be sought in gold or silver. D. 10 at

¶ 9. Although Davalos states that he is a senior citizen, he does not provide any information about

his financial circumstances.



                                                    2
           Case 1:21-cv-10005-DJC Document 12 Filed 03/10/21 Page 3 of 3




   Moreover, Davalos argues that the Order is void because it does not bear the seal of the court

as required by 28 U.S.C. § 1691. “Section 1691, however, applies only to writs and process that

issue from the district court, not orders and judgments.” United States v. Dawes, No. 04–3454,

161 F. App'x 742, 745 (10th Cir. 2005). Thus, the statute and caselaw referenced by Davalos do

not apply to the Order.

   III.      Order

   Accordingly, this action is dismissed without prejudice pursuant to Fed. R. Civ. P. 41(b).

          So Ordered.
                                                    /s Denise J. Casper
                                                    Denise J. Casper
                                                    United States District Judge




                                                3
